Citation Nr: 0927716	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-20 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little 
Rock, Arkansas


THE ISSUE

Payment or reimbursement of medical expenses incurred at St. 
Vincent Medical Center - North, in Sherwood, Arkansas, from 
March 5, 2007 to March 7, 2007. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active military service from June 1964 to 
June 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Medical Center (MC) in North Little Rock, 
Arkansas.

In December 2008, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming payment or reimbursement for 
unauthorized medical expenses that he incurred from March 5, 
2007 to March 7, 2007, at St. Vincent Medical Center - North, 
in Sherwood, Arkansas.  

In a June 2007 decision, the VAMC determined that they would 
pay St. Vincent Medical Center for March 5, 2007, the point 
the Veteran's medical condition was stabilized.  The VAMC 
concluded that since the Veteran's medical condition had 
stabilized and VA facilities were feasibly available for 
care, transfer to a VA medical center could have been safely 
affected; therefore, payment for care would only be approved 
for March 5, 2007.  

The March 5, 2007 emergency department record from St. 
Vincent Medical Center shows that the Veteran complained of 
left side weakness and left arm pain.  The Veteran contends 
that attempts were made to facilitate his transfer to the 
VAMC; however, they were on diversion and would not accept 
him.  In support, a case manager, S.F.M., RN, from St. 
Vincent Medical Center submitted a June 2007 letter in which 
she stated that upon the Veteran's arrival to their emergency 
department, they contacted the VA hospital to notify them of 
the Veteran's cardiovascular emergency.  A bed was available 
and transfer was planned once he was stable.  However, 
reportedly, when VA was contacted to proceed with the 
transfer, they were informed that they were now on "divert" 
status and could no longer accept him.  Therefore, the 
Veteran was admitted to their ICU for further evaluation and 
to rule out myocardial infarction.  Other entries from Nurse 
M. indicate that on the Veteran's first hospital day, she 
contacted the Nurse Expeditor at the VAMC to coordinate a 
transfer who confirmed that their facility had been on and 
off diversion multiple times during the preceding day and 
that no beds were currently available, so he was approved for 
continued stay at their facility.  The Board notes that a 
March 6, 2007 St. Vincent Medical Center record confirms that 
S.F.M., RN contacted a VA nurse expeditor and was informed of 
the prior day's "diversion".  In addition, it was noted 
that the Veteran was on a waitlist, which she contends the 
Veteran remained on until his discharge home with no bed 
space ever coming available.  

Review of the records shows that the VAMC folder that has 
been provided does not contain VA medical 
documentation/findings showing whether the Veteran was 
medically stable for transfer to the North Little Rock VAMC 
from March 5, 2007 to March 7, 2007, In addition, records of 
contact with the VA nurse expeditor, to include documentation 
of "diversion" status on March 5, 2007, and whether there 
were beds available for the Veteran to be transferred or if 
he was waitlisted are not of record.  Hence, a remand is 
warranted to obtain and associated these records with the 
claims folder.  The nature and effect of the "diversion" 
has not been set forth, and the records on file at least seem 
to suggest that the VAMC was not feasibly available for 
treating the Veteran.

The Board also finds that it would be helpful if the 
Veteran's claims file could be associated with the VAMC 
folder to ascertain the Veteran's involvement with the VA 
medical system.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The VAMC should obtain and associate 
with the claims file any VA 
documentation/reports surrounding the 
possible admission to the VAMC in March 
2007, to include at what point the 
Veteran became medically stable.  In 
addition, records from the VA nurse 
expeditor as well as records showing 
whether the VAMC was in diversion status 
on March 5, 2007 and the status of bed 
availability from March 5, 2007 to March 
7, 2007, to include whether the Veteran 
was waitlisted should be associated with 
the claims file.  The VAMC should detail 
what takes place when a facility is on 
"diversion" status, to include whether 
patients can be admitted to the facility 
at that time.  There should also be 
evidence developed to include whether the 
cardiac ward had beds available on March 
5 to 7, 2007.

2.  The VAMC should obtain the Veteran's 
claims file and associate it with the 
VAMC folder  

3.  Thereafter, the VAMC should 
readjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a SSOC.  An appropriate 
period of time should be allowed for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




